Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 22, 2020

The Court of Appeals hereby passes the following order:

A21D0132. KERRI MARIE STARKEY v. BENJAMIN ROBERT STARKEY.

      In this child custody dispute, the defendant Kerri Marie Starkey has filed an
application for discretionary review of the trial court’s order denying her motion to
dismiss for forum non conveniens. We lack jurisdiction.
      Because there is no final judgment and the case remains pending below, the
defendant was required to use the interlocutory appeal procedures – including
obtaining a certificate of immediate review from the trial court – to appeal the trial
court’s order. See OCGA § 5-6-34 (a) (1), (b); In the Interest of W. L., 335 Ga. App.
561, 562-563 (782 SE2d 464) (2016); Mauer v. Parker Fibernet, LLC, 306 Ga. App.
160, 161 (701 SE2d 599) (2010). Although the defendant filed an application for
discretionary review, as described in OCGA § 5-6-35, compliance with that procedure
does not excuse a party seeking appellate review of an interlocutory order from
complying with the additional requirements of OCGA § 5-6-34 (b). See Bailey v.
Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996). Accordingly, this application is
hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/22/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.